Dismissed and Memorandum Opinion filed October 15, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00595-CV

                          CHARLIE JONES, Appellant

                                         V.

                        US BANK TRUST N.A., Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1134285

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 24, 2019. The clerk’s record
was filed August 2, 2019. No reporter’s record was taken. No brief was filed.

      On September 12, 2019, this court issued an order stating that unless appellant
filed a brief on or before September 27, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                       PER CURIAM


Panel consists of Justices Christopher, Spain, and Poissant.




                                         2